Exhibit 10.1
















TERM LOAN AGREEMENT




dated as of August 10, 2016




among




AVISTA CORPORATION,
as Borrower,




THE LENDERS PARTY HERETO




and




MUFG UNION BANK, N.A.,
as Administrative Agent
















MUFG UNION BANK, N.A.
Lead Arranger and Book Manager





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page


ARTICLE I DEFINITIONS
1


 
Section 1.01
 
Defined Terms
1


 
Section 1.02
 
Terms Generally
11


 
 
 
 
 
ARTICLE II THE LOANS
11


 
Section 2.01
 
Commitments
11


 
Section 2.02
 
Loans
11


 
Section 2.03
 
Notice of Borrowings
12


 
Section 2.04
 
Repayment of Loans; Evidence of Debt
12


 
Section 2.05
 
Interest on Loans
13


 
Section 2.06
 
Default Interest
14


 
Section 2.07
 
Alternate Rate of Interest
14


 
Section 2.08
 
Prepayment
14


 
Section 2.09
 
Reserve Requirements; Change in Circumstances
15


 
Section 2.10
 
Change in Legality
16


 
Section 2.11
 
Indemnity
16


 
Section 2.12
 
Pro Rata Treatment
17


 
Section 2.13
 
Sharing of Setoffs
17


 
Section 2.14
 
Payments
18


 
Section 2.15
 
Taxes
18


 
Section 2.16
 
Assignment of Loans under Certain Circumstances
21


 
 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
21


 
Section 3.01
 
Organization; Powers
21


 
Section 3.02
 
Authorization
22


 
Section 3.03
 
Enforceability
22


 
Section 3.04
 
Governmental Approvals
22


 
Section 3.05
 
Financial Statements
22


 
Section 3.06
 
No Material Adverse Change
23


 
Section 3.07
 
Litigation; Compliance with Laws
23


 
Section 3.08
 
Federal Reserve Regulations
23


 
Section 3.09
 
Investment Company Act
23


 
Section 3.10
 
No Material Misstatements
24


 
Section 3.11
 
Employee Benefit Plans
24


 
Section 3.12
 
Environmental and Safety Matters
24


 
Section 3.13
 
Significant Subsidiaries
25


 
Section 3.14
 
Anti-Corruption Laws and Sanctions
25


 
 
 
 
 
ARTICLE IV CONDITIONS TO BORROWING
25


 
Section 4.01
 
Borrowing
25


 
 
 
 
 



i
4830-7904-2355.v7

--------------------------------------------------------------------------------





ARTICLE V AFFIRMATIVE COVENANTS
27


 
Section 5.01
 
Existence; Businesses and Properties
27


 
Section 5.02
 
Insurance
28


 
Section 5.03
 
Taxes and Obligations
28


 
Section 5.04
 
Financial Statements, Reports, Etc
28


 
Section 5.05
 
Litigation and Other Notices
29


 
Section 5.06
 
ERISA
30


 
Section 5.07
 
Maintaining Records; Access to Properties and Inspections
30


 
Section 5.08
 
Use of Proceeds
30


 
 
 
 
 
ARTICLE VI NEGATIVE COVENANTS
30


 
Section 6.01
 
Liens
31


 
Section 6.02
 
Sale-Leaseback Transactions
33


 
Section 6.03
 
Mergers, Consolidations and Acquisitions
33


 
Section 6.04
 
Disposition of Assets
34


 
Section 6.05
 
Consolidated Total Debt to Consolidated Total Capitalization Ratio
35


 
Section 6.06
 
Public Utility Regulatory Borrowing Limits
35


 
Section 6.07
 
Use of Proceeds
35


 
 
 
 
 
ARTICLE VII EVENTS OF DEFAULT
35


 
 
 
 
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
38


 
Section 8.01
 
Appointment and Powers
38


 
Section 8.02
 
Limitation on Liability
38


 
Section 8.03
 
Other Transactions with Borrower, Etc
39


 
Section 8.04
 
Reimbursement; Indemnification
39


 
Section 8.05
 
Absence of Reliance
40


 
Section 8.06
 
Resignation of Administrative Agent
40


 
Section 8.07
 
Removal of Lender
40


 
 
 
 
 
ARTICLE IV MISCELLANEOUS
41


 
Section 9.01
 
Notices
41


 
Section 9.02
 
Survival of Agreement
42


 
Section 9.03
 
Binding Effect
42


 
Section 9.04
 
Successors and Assigns
42


 
Section 9.05
 
Expenses; Indemnity, Damage Waiver
44


 
Section 9.06
 
Right of Setoff
46


 
Section 9.07
 
Applicable Law
46


 
Section 9.08
 
Waivers; Amendment
46


 
Section 9.09
 
Interest Rate Limitation
47


 
Section 9.10
 
Entire Agreement
47


 
Section 9.11
 
Waiver of Jury Trial
47


 
Section 9.12
 
Severability
47


 
Section 9.13
 
Counterparts
47





ii
4830-7904-2355.v7

--------------------------------------------------------------------------------





 
Section 9.14
 
Headings
48


 
Section 9.15
 
Jurisdiction; Consent to Service of Process
48


 
Section 9.16
 
USA Patriot Act Notification
48


 
 
 
 
 
Exhibit A
 
Form of Note
 
Exhibit B
 
Form of Assignment and Assumption
 
Exhibit C
 
Form of Administrative Questionnaire
 
 
 
 
 
 
Schedule 2.01
 
Names, Addresses and Loan Amounts of Initial Lenders
 
Schedule 3.13
 
Significant Subsidiaries
 
Schedule 6.01
 
Existing Secured Indebtedness
 







iii
4830-7904-2355.v7

--------------------------------------------------------------------------------


EXECUTION VERSION


TERM LOAN AGREEMENT, dated as of August 10, 2016, among AVISTA CORPORATION, a
Washington corporation, the Lenders listed in Schedule 2.01 and MUFG UNION BANK,
N.A., as Administrative Agent.


The Borrower has requested that the Lenders agree to make term loans in the
aggregate principal amount of $70,000,000. The proceeds of such loans are to be
used for general corporate purposes, including to repay a portion of the term
loans outstanding under the Term Loan Agreement dated as of August 14, 2013 (the
“Existing Term Loan Agreement”) among the Borrower, the lenders referred to
therein and Union Bank, N.A., as administrative agent for those lenders.


In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:


ARTICLE I
DEFINITIONS



Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans composing such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“ABR Borrowing” shall mean a Borrowing composed of ABR Loans.


“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.


“Administrative Agent” shall mean MUFG, as administrative agent for the Lenders
under the Loan Documents, and any successor Administrative Agent appointed
pursuant to Section 8.06.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit C.


“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.


“Agreement” shall mean this Agreement, including all exhibits and schedules
hereto.


“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) equal to the greatest of (a)
the Reference Rate in effect on such day, (b) the sum of (i) the Federal Funds
Effective Rate in effect for such day


4830-7904-2355.v7

--------------------------------------------------------------------------------





plus (ii) ½ of 1% and (c) the sum of (i) the Eurodollar Rate for an Interest
Period of 1 month commencing on such day plus (ii) 1%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Reference Rate shall be effective on
the date such change in the Reference Rate is adopted.


“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any Subsidiary from time to time
concerning or relating to bribery or corruption.


“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into by a Lender and an Eligible Assignee in the form of Exhibit B or
such other form as shall be approved by the Administrative Agent.


“Attributable Debt” shall mean, in connection with any Sale-Leaseback, the
present value (discounted in accordance with GAAP at the discount rate implied
in the lease) of the obligations of the lessee for rental payments during the
term of the lease.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.


“Borrower” shall mean Avista Corporation, a Washington corporation, and its
successors and assigns.


“Borrowing” shall mean a group of Loans of the same Type made, continued or
converted into on the same date and, in the case of Eurodollar Loans, as to
which a single Interest Period is in effect.


“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of California or the State of New York) on which
banks are open for business in Los Angeles and New York City; provided that,
when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in deposits in
dollars in the London interbank market.


“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities


2
4830-7904-2355.v7

--------------------------------------------------------------------------------





Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof), of shares representing more than
30% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated; provided, that no event described
in clause (a) or clause (b) shall constitute a “Change in Control” if,
immediately after giving effect to the transaction that would otherwise
constitute a Change in Control, the Senior Debt Rating assigned by two
nationally recognized credit rating agencies is equal to or higher than Lowest
Investment Grade.


“Closing Date” shall mean August 15, 2016.


“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.


“Collateral Trust Mortgage” shall have the meaning assigned to such term in
Section 6.01(c).


“Commitment” shall mean, with respect to each Lender, (a) (i) in the case of a
Lender listed on Schedule 2.01, the amount set forth opposite such Lender’s name
under the heading “Commitment” on such Schedule and (ii) in the case of a person
that becomes a Lender pursuant to an assignment under Section 9.04, the amount
specified as assigned to such person in the Assignment and Assumption pursuant
to which such person becomes a Lender, in each case as the same may be reduced
or increased from time to time pursuant to assignments in accordance with
Section 9.04, or (b) as the context may require, the obligation of such Lender
to make one or more Loans to the Borrower on the Closing Date, to continue
Eurodollar Loans with new Interest Periods and/or to convert Loans of one Type
into Loans of the other Type, in each case in an aggregate unpaid principal
amount not exceeding such amount.


“Consolidated Total Capitalization” on any date means the sum, without
duplication, of the following with respect to the Borrower and its consolidated
Subsidiaries: (a) total capitalization as of such date, as determined in
accordance with GAAP, (b) the current portion of liabilities which as of such
date would be classified in whole or part as long-term debt in accordance with
GAAP (it being understood that the noncurrent portion of such liabilities is
included in the total capitalization referred to in clause (a)), (c) all
obligations as lessee which, in accordance with GAAP, are capitalized as
liabilities (including the current portion thereof), and (d) all other
liabilities which would be classified as short-term debt in accordance with
GAAP.


“Consolidated Total Debt” on any date means the sum, without duplication, of the
following with respect to the Borrower and its consolidated Subsidiaries:
(a) all liabilities which as of such date would be classified in whole or in
part as long-term debt in accordance with GAAP (including the current portion
thereof), (b) all obligations as lessee which, in accordance with GAAP, are
capitalized as liabilities (including the current portion thereof), (c) all
other liabilities which would be classified as short-term debt in accordance
with GAAP, and (d) all Guarantees of or by the Borrower.




3
4830-7904-2355.v7

--------------------------------------------------------------------------------





“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.


“dollars” or “$” shall mean lawful money of the United States of America.


“Electronic Delivery” shall have the meaning assigned to such term in Section
5.04(a).


“Eligible Assignee” means (a) a financial institution organized under the laws
of the United States of America, or any state thereof, and having a combined
capital and surplus of at least $100,000,000 or the obligations of which are
directly guaranteed by a financial institution organized under the laws of the
United States of America, or any state thereof, and having a combined capital
and surplus of at least $100,000,000; (b) a commercial bank organized under the
laws of any other country that is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States of
America; (c) a person that is (i) a subsidiary of a Lender, (ii) a subsidiary of
a person of which a Lender is a subsidiary or (iii) a person of which a Lender
is a subsidiary; or (d) another Lender; provided, however, that neither the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.


“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.


“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans composing such Borrowing, are bearing interest at a rate
determined by reference to the Eurodollar Rate.


“Eurodollar Borrowing” shall mean a Borrowing composed of Eurodollar Loans.


“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of
Article II.


“Eurodollar Rate” shall mean, for any Interest Period, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(a) the rate appearing on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time)


4
4830-7904-2355.v7

--------------------------------------------------------------------------------





as the London interbank offered rate (or a comparable or successor rate approved
by the Administrative Agent) for deposits in dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period and for delivery on the first day
of such Interest Period (provided, however, if more than one such rate is
specified on such Reuters screen page or other source, the applicable rate shall
be the arithmetic mean of all such rates), multiplied by (b) the Statutory
Reserve Rate; provided, however, if the rate determined pursuant to clause (a)
above shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“Event of Default” shall have the meaning assigned to such term in Article VII.


“Existing Term Loan Agreement” shall have the meaning assigned to such term in
the recitals to this Agreement.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” shall mean, for any Business Day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as reported on such
Business Day by the Federal Reserve Bank of New York or, if such rate is not so
reported for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.


“Financial Officer” of any corporation shall mean the chief financial officer or
treasurer of such corporation.


“First Mortgage” shall mean the Mortgage and Deed of Trust dated as of June 1,
1939, made by the Borrower in favor of Citibank, N.A., as successor trustee, as
the same has been amended, modified or supplemented to date and as the same may
be further amended, modified or supplemented from time to time hereafter.


“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis.


“Governmental Authority” shall mean, whether domestic or foreign, any national,
federal, state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory agency,
authority, instrumentality, body or entity, including any central bank and any
comparable authority.


“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or


5
4830-7904-2355.v7

--------------------------------------------------------------------------------





indirectly, and including any obligation of such person, direct or indirect,
(a) to purchase or pay (or to advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (b) to
purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business.


“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional-sale or other title-retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, but limited, if such obligations are without
recourse to such person, to the lesser of the principal amount of such
Indebtedness or the fair-market value of such property, (g) all Guarantees by
such person of Indebtedness of others, (h) all Capital Lease Obligations of such
person, (i) all obligations of such person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
amount that would be payable upon the acceleration, termination or liquidation
thereof) and (j) all obligations of such person as an account party in respect
of letters of credit and bankers’ acceptances. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.


“Interest Payment Date” shall mean (a) in the case of any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part and
(b) in addition, in the case of a Eurodollar Loan that is part of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.


“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on, as the Borrower may
elect, the date 1 week thereafter or the numerically corresponding day (or, if
there is no numerically corresponding day, on the last day) in the calendar
month that is 1, 2 or 3 months thereafter, and (b) as to any ABR Borrowing, the
period commencing on the date of such Borrowing and ending on the earlier of
(i) the next succeeding March 31, June 30, September 30 or December 31 and
(ii) the Maturity Date; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall into the next calendar month, in which case


6
4830-7904-2355.v7

--------------------------------------------------------------------------------





such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.


“Lender” shall mean (a) each person listed on Schedule 2.01 and (b) any person
that is assigned any or all of the rights or obligations of a Lender pursuant to
Section 9.04.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional-sale agreement,
capital lease or title-retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.


“Loan Documents” shall mean this Agreement and any Notes.


“Loans” shall mean loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Lowest Investment Grade” shall mean that the Senior Debt Rating assigned to the
applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the lowest rating granted by
the applicable credit-rating agency which is generally treated as “investment
grade” in the ratings regime of that credit-rating agency.


“Margin Stock” shall have the meaning given such term under Regulation U.


“Material Adverse Effect” shall mean an effect on the business, assets,
operations or financial condition of the Borrower and the Subsidiaries taken as
a whole which could reasonably be expected to have a material adverse effect on
the creditworthiness of the Borrower.


“Maturity Date” shall mean December 30, 2016.


“MUFG” shall mean MUFG Union Bank, N.A.


“Notes” shall mean any promissory notes of the Borrower, substantially in the
form of Exhibit A, evidencing Loans, as may be delivered pursuant to
Section 2.04.


“Other Taxes” shall have the meaning assigned to such term in Section 2.15(b).


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.


“person” shall mean (a) a corporation, association, partnership, trust, limited
liability company, organization, business or individual or (b) a Governmental
Authority.




7
4830-7904-2355.v7

--------------------------------------------------------------------------------





“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code which is maintained for employees of the
Borrower or any ERISA Affiliate.


“Pro Rata Share” shall mean, with respect to any Lender, the percentage of the
aggregate outstanding principal amount of the Loans represented by the
outstanding principal amount of such Lender’s Loans.


“Reference Rate” shall mean the variable rate of interest per annum established
by MUFG from time to time as its “reference rate.” Such “reference rate” is set
by MUFG as a general reference rate of interest for “prime” commercial lending
transactions, taking into account such factors as MUFG may deem appropriate, it
being understood that many of MUFG’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that MUFG may make various commercial or
other loans at rates of interest having no relationship to such rate. For
purposes of this Agreement, each change in the Reference Rate shall be effective
as of the opening of business on the date announced as the effective date of any
change in such “reference rate.”


“Register” shall have the meaning given to such term in Section 9.04(c).


“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof and
shall include any successor or other regulation or official interpretation of
the Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.


“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).


“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
representing more than 50.0% of the aggregate Loans outstanding.


“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.


“RTO Transaction” shall mean any sale, transfer or other disposition of
transmission assets entered into in connection with the formation of a regional
transmission


8
4830-7904-2355.v7

--------------------------------------------------------------------------------





organization pursuant to or in a manner consistent with regulatory requirements
applicable to the Borrower.


“Sale-Leaseback” shall mean any arrangement whereby any person shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.


“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions.


“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the United
States Department of State, the United Nations Security Council, the European
Union or any member state of the European Union, (b) any person operating,
organized or resident in a Sanctioned Country or (c) any person controlled by
any such person.


“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the United States
government, including those administered by the Office of Foreign Assets Control
of the United States Department of the Treasury or the United States Department
of State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.


“Second Lowest Investment Grade” shall mean that the Senior Debt Rating assigned
to the applicable Indebtedness of the Borrower is a rating which, as reasonably
determined by the Administrative Agent, would be the rating granted by the
applicable credit-rating agency which is generally treated as “investment grade”
in the ratings regime of that credit-rating agency and is one level higher than
Lowest Investment Grade.


“Senior Debt Rating” means, as of any date of determination, as of the close of
business on such date, (a) if the obligations of the Borrower under this
Agreement are not rated, the rating assigned to the Borrower’s most senior
unsecured long-term public Indebtedness (without credit enhancement) and (b) if
such obligations are rated, the rating assigned to such obligations (without
credit enhancement), in each such case by a nationally recognized credit-rating
agency designated by the Borrower, reasonably approved by the Administrative
Agent and not objected to by the Required Lenders within five Business Days
following notice of such designation. Notwithstanding the foregoing, (i) if the
Senior Debt Rating(s) assigned by any of the other nationally recognized
credit-rating agencies is or are different from the Senior Debt Rating assigned
by the agency designated by the Borrower and the ratings (including that of the
agency designated by the Borrower) are split by just one level, then the higher
rating will apply, and (ii) if the ratings (including that of the agency
designated by the Borrower) are split by more than one level, then the level
that is one level below the highest rating will apply.


“Significant Subsidiary” shall mean a Subsidiary meeting any one of the
following conditions: (a) the investments in and advances to such Subsidiary by
the Borrower


9
4830-7904-2355.v7

--------------------------------------------------------------------------------





and the other Subsidiaries, if any, as at the end of the Borrower’s latest
fiscal quarter exceeded 10% of the total assets of the Borrower and its
Subsidiaries at such date, computed and consolidated in accordance with GAAP; or
(b) the Borrower’s and the other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Subsidiary as at the end of the
Borrower’s latest fiscal quarter exceeded 10% of the total assets of the
Borrower and its Subsidiaries at such date, computed and consolidated in
accordance with GAAP; or (c) the equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principles of such Subsidiary (excluding amounts attributable to any
minority interests therein) for the period of four consecutive fiscal quarters
ending at the end of the Borrower’s latest fiscal quarter exceeded 10% of such
income of the Borrower and its Subsidiaries for such period, computed and
consolidated in accordance with GAAP; or (d) such Subsidiary is the parent of
one or more Subsidiaries and together with such Subsidiaries would, if
considered in the aggregate, constitute a Significant Subsidiary.


“Statutory Reserve Rate” shall mean a fraction, expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including for any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board and to which MUFG is subject for Eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that might be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any applicable reserve percentage.


“subsidiary” shall mean, for any person (the “Parent”), any corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, limited liability company, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) are at the time directly or
indirectly owned or controlled by the Parent or one or more of its subsidiaries
or by the Parent and one or more of its subsidiaries.


“Subsidiary” shall mean a subsidiary of the Borrower.


“Taxes” shall have the meaning assigned to such term in Section 2.15(a).


“Transactions” shall have the meaning assigned to such term in Section 3.02.


“Transferee” shall have the meaning assigned to such term in Section 2.15(a).


“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans composing such
Borrowing is


10
4830-7904-2355.v7

--------------------------------------------------------------------------------





determined. For purposes hereof, “Rate” shall mean, in the case of a Loan or
Borrowing, the Eurodollar Rate or the Alternate Base Rate.



Section 1.02    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP as in effect at that time.
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.04
shall be prepared in accordance with GAAP as in effect at the time of such
preparation, and calculations in connection with the definitions, covenants and
other provisions hereof shall utilize accounting principles and policies in
conformity with GAAP as in effect at the time of such preparation. If the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, such provision shall be
interpreted on the basis of GAAP as in effect at that time until such provision
is amended in accordance herewith.



ARTICLE II
THE LOANS



Section 2.01    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties set forth herein, each Lender agrees,
severally and not jointly, to make one or more Loans to the Borrower on the
Closing Date in the aggregate amount equal to such Lender’s Commitment. No part
of any Loan that is paid or prepaid may be reborrowed. The Commitments shall
terminate automatically on the earlier of (a) the date on which all of the Loans
have been paid in full and (b) the Maturity Date.



Section 2.02    Loans.


(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their Commitments. The Loans composing
each Borrowing shall be in the aggregate principal amount of $1,000,000 or a
whole-integer multiple of $100,000 in excess thereof.


(b)    Subject to Section 2.07, each Borrowing shall be composed entirely of ABR
Loans or Eurodollar Loans, as the Borrower may request pursuant to Section 2.03.
Each Lender may at its option fulfill its Commitment with respect to any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any


11
4830-7904-2355.v7

--------------------------------------------------------------------------------





exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement or any applicable Note.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in an aggregate of more than five separate Eurodollar
Loans of any Lender being outstanding hereunder at any one time. For purposes of
the foregoing, Loans having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Loans.


(c)    Subject to paragraph (e) below, each Lender shall make a Loan in the
amount of its Pro Rata Share of each Borrowing on the Closing Date by wire
transfer of immediately available funds to the Administrative Agent in Los
Angeles, California, not later than 11:00 a.m., Pacific time, on the Closing
Date, and the Administrative Agent shall by 1:00 p.m., Pacific time, on the
Closing Date apply the amounts so received to repay a portion of the obligations
of the Borrower outstanding under the Existing Term Loan Agreement.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.


(e)    The Borrower may refinance all or any part of any Borrowing with a new
Borrowing of the same or a different Type, subject to the conditions and
limitations set forth in this Agreement. Any Borrowing or part thereof so
refinanced shall not be regarded as having been prepaid under Section 2.08.



Section 2.03    Notice of Borrowings. To request a Borrowing, the Borrower shall
give the Administrative Agent notice thereof (a) in the case of a Eurodollar
Borrowing, not later than 9:00 a.m., Pacific time, three Business Days before
the proposed Borrowing and (b) in the case of an ABR Borrowing, not later than
9:00 a.m., Pacific time, on the day of the proposed Borrowing. Such notice shall
be irrevocable and shall in each case refer to this Agreement and specify
(i) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or an ABR Borrowing, (ii) the date of such Borrowing (which shall be a Business
Day) and the amount thereof and (iii) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto. If no election as to the
Type of Borrowing is specified in any such notice, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If the Borrower shall
not have given notice in accordance with this Section 2.03 of its election to
refinance a Borrowing or notice to the Administrative Agent not later than 9:00
a.m., Pacific time, on the last day of the Interest Period applicable to such
Borrowing that it will not refinance such Borrowing, then the Borrower shall be
deemed to have given notice of an election to refinance such Borrowing with an
ABR Borrowing. The Administrative Agent shall promptly advise the Lenders of any
notice given pursuant to this Section 2.03 and of each Lender’s portion of the
requested Borrowing.



Section 2.04    Repayment of Loans; Evidence of Debt.




12
4830-7904-2355.v7

--------------------------------------------------------------------------------





(a)    The Borrower hereby unconditionally promises to pay to each Lender on the
Maturity Date the then unpaid principal amount of each Loan of such Lender. Each
Loan shall bear interest on the outstanding principal balance thereof as set
forth in Section 2.05.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and date of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any principal or interest received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that the Loans made by it be evidenced by a Note.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the order of the payee named therein (or, if such Note is a
registered Note, to such payee and its registered assigns).



Section 2.05    Interest on Loans.


(a)    Subject to the provisions of Section 2.06, the Loans composing each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate.


(b)    Subject to the provisions of Section 2.06, the Loans composing each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus 0.70%
per annum.


(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan, except as otherwise provided in this Agreement.


(d)    Interest computed on the basis of the Alternate Base Rate (including
interest payable on overdue amounts under Section 2.06) shall be computed on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days elapsed so long as the Reference Rate is the applicable rate for
calculation of the Alternate Base Rate and on the basis


13
4830-7904-2355.v7

--------------------------------------------------------------------------------





of a year of 360 days for the actual number of days elapsed so long as the
Federal Funds Effective Rate is the applicable rate for calculation of the
Alternate Base Rate. Interest computed on the basis of the Eurodollar Rate
(including interest payable on overdue amounts under Section 2.06) shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed.


(e)    The applicable Alternate Base Rate or Eurodollar Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.



Section 2.06    Default Interest. If the Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
under the Loan Documents, by acceleration or otherwise, the Borrower shall on
demand from time to time pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum equal to the Alternate Base Rate
plus 2% (except that the interest rate applicable to an overdue amount of
principal of a Eurodollar Borrowing that became due on a day other than on the
last day of the Interest Period applicable thereto shall, for the period until
the last day of such Interest Period, be equal to 2% above the rate that would
otherwise be applicable thereto during such Interest Period).



Section 2.07    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have in good
faith determined that dollar deposits in the principal amounts of the Loans
composing such Borrowing are not generally available in the London interbank
market, that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to the majority in interest of the
Lenders of making or maintaining their Eurodollar Loans during such Interest
Period or that reasonable means do not exist for ascertaining the Eurodollar
Rate, the Administrative Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders. In the event of
any such determination, any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.03 shall, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error.



Section 2.08    Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon at least
three Business Days’ prior notice to the Administrative Agent, in the case of a
prepayment of a Eurodollar Borrowing, and upon at least one Business Day’s prior
notice, in the case of a prepayment of an ABR Borrowing; provided, however, that
each partial prepayment shall be in the amount of $1,000,000 or a higher
whole-integer multiple thereof. Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay the
amount stated therein on the date stated therein. All prepayments under this
Section 2.08 shall be subject to Section 2.11 but otherwise without premium or
penalty. All prepayments under this Section 2.08 shall be accompanied by accrued
interest on the principal amount being prepaid to (but excluding) the date of
payment.




14
4830-7904-2355.v7

--------------------------------------------------------------------------------






Section 2.09    Reserve Requirements; Change in Circumstances.


(a)    Notwithstanding any other provision herein, if after the date of this
Agreement there is adopted any new law, rule or regulation or any change in
applicable law or regulation or in the interpretation, promulgation,
implementation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) which shall impose, modify or deem applicable any reserve,
special-deposit or similar requirement against assets of, deposits with or for
the account of or credit extended by any Lender (except any such reserve
requirement that is reflected in the Eurodollar Rate) or shall impose on any
Lender or on the London interbank market any other condition affecting this
Agreement or any Eurodollar Loan, and the result of any of the foregoing shall
be to increase the cost to such Lender of making or maintaining any Eurodollar
Loan or to reduce the amount of any sum received or receivable by such Lender
hereunder or under any Note (whether of principal, interest or otherwise) by an
amount deemed by such Lender to be material, then the Borrower will pay to such
Lender upon demand such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.


(b)    If any Lender shall have determined that the applicability of any law,
rule, regulation, agreement or guideline adopted after the date hereof regarding
adequacy of capital or liquidity, or any change in any of the foregoing or the
adoption after the date hereof of any change in any law, rule, regulation,
agreement or guideline existing on the date hereof or in the interpretation or
administration of any of the foregoing by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or any lending office thereof) or any Lender’s holding company with any request
or directive regarding adequacy of capital or liquidity (whether or not having
the force of law) of any such Governmental Authority, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, with respect to this Agreement or any
Loan to a level below that which such Lender or such Lender’s holding company
could have achieved but for such applicability, adoption, change or compliance
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to adequacy of capital and liquidity) by
an amount deemed by such Lender to be material, then from time to time the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.


(c)    A certificate of a Lender setting forth in reasonable detail such amount
or amounts as shall be necessary to compensate such Lender or such Lender’s
holding company as specified in paragraph (a) or (b) above, as the case may be,
and the manner in which such Lender has determined the same, shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate delivered
by it within 10 days after its receipt of the same.


(d)    Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Lender’s right to demand


15
4830-7904-2355.v7

--------------------------------------------------------------------------------





compensation with respect to such period or any other period. The protection of
this Section shall be available to each Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed.


(e)    For purposes of this Agreement, notwithstanding anything in this
Agreement to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, interpretations, agreements,
guidelines, directives and requests in connection therewith are deemed to have
been adopted, and to have gone into effect, after the date of this Agreement,
regardless of the date on which the same were actually adopted or went into
effect.



Section 2.10    Change in Legality.


(a)    Notwithstanding any other provision herein, if any change in or adoption
of any law or regulation or in the interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof shall make
it unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by notice to the Borrower and to the Administrative Agent, such
Lender may:


(i)    declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrower for a Eurodollar Borrowing
shall, as to such Lender only, be deemed a request for an ABR Loan unless such
declaration shall be subsequently withdrawn; and


(ii)    require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.


In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.


(b)    For purposes of this Section 2.10, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan.



Section 2.11    Indemnity. The Borrower shall indemnify each Lender against any
loss or expense which such Lender may sustain or incur as a consequence of
(a) any failure by the Borrower to fulfill on the date of any Eurodollar
Borrowing hereunder the applicable conditions set forth in Article IV, (b) any
failure by the Borrower to borrow any Eurodollar Loan hereunder after
irrevocable notice of such borrowing has been given or deemed given pursuant to


16
4830-7904-2355.v7

--------------------------------------------------------------------------------





Section 2.03, (c) any payment or prepayment of a Eurodollar Loan required by any
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, (d) any assignment
of a Eurodollar Loan pursuant to Section 2.16(b) made or deemed made on a date
other than the last day of the Interest Period applicable thereto or (e) any
default in payment or prepayment of the principal amount of any Eurodollar Loan
or any part thereof, or interest accrued thereon, as and when due and payable
(at the due date thereof, whether by scheduled maturity, acceleration,
irrevocable notice of prepayment or otherwise), including, in each such case,
any loss or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a Eurodollar Loan. Such loss
or reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Eurodollar Loan being paid, prepaid, assigned or not borrowed (assumed to be
the Eurodollar Rate applicable thereto) for the period from the date of such
payment, prepayment, assignment or failure to borrow to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow, the
Interest Period for such Eurodollar Loan which would have commenced on the date
of such failure) over (ii) the amount of interest (as reasonably determined by
such Lender) that would be realized by such Lender in reemploying the funds so
paid, prepaid, assigned or not borrowed for such period or Interest Period, as
the case may be. A certificate of any Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section, and the
manner in which such Lender has determined the same, shall be delivered to the
Borrower and shall be conclusive absent manifest error.



Section 2.12    Pro Rata Treatment. Except as required under Sections 2.09, 2.11
and 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing and each payment of interest on the Loans shall be allocated among the
Lenders in accordance with their respective Pro Rata Shares. Each Lender agrees
that, in computing such Lender’s portion of any Borrowing hereunder, the
Administrative Agent may, in its discretion, round each Lender’s Pro Rata Share
of such Borrowing to the next higher or lower whole-dollar amount.



Section 2.13    Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of its Loans as a result of which
the unpaid principal portion of its Loans shall be proportionately less than the
unpaid principal portion of the Loans of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender (each a “Sharing Participation”), so that (a) the
aggregate unpaid principal amount of the Loans and Sharing Participations held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as (b) the principal amount of its Loans
and Sharing Participations prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases shall be made
pursuant to this


17
4830-7904-2355.v7

--------------------------------------------------------------------------------





Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases shall be rescinded to the extent of such recovery and the
purchase price or prices restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.



Section 2.14    Payments.


(a)    The Borrower shall make each payment (including for principal of or
interest on any Borrowing and other amounts) hereunder and under any other Loan
Document not later than 9:00 a.m., Pacific time, on the date when due in dollars
to the Administrative Agent at its offices at 445 South Figueroa Street, Los
Angeles, California 90071, in immediately available funds.


(b)    Whenever any payment (including for principal of or interest on any
Borrowing and other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest, if
applicable.



Section 2.15    Taxes.


(a)    Any and all payments by the Borrower hereunder and under any other Loan
Document shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including back-up withholding), assessments,
fees or other charges, and all liabilities with respect thereto, including any
interest, additions to tax or penalties applicable thereto but excluding (i)
taxes imposed on the net income of the Administrative Agent or any Lender (or
any transferee or assignee thereof, including a participation holder (any such
entity being called a “Transferee”)), (ii) franchise taxes imposed on the
Administrative Agent or any Lender (or any Transferee) by the United States or
any jurisdiction under the laws of which the Administrative Agent or any such
Lender (or Transferee) or the applicable lending office, is organized or any
political subdivision thereof and (iii) United States Federal taxes imposed
under FATCA (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable under any Loan Document to any Lender (or Transferee)
or the Administrative Agent, (i) the sum payable shall be increased by the
amount necessary so that after making all required deductions of Taxes
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions of Taxes been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law; provided, however, that no Transferee of any Lender shall be
entitled to receive any greater


18
4830-7904-2355.v7

--------------------------------------------------------------------------------





payment under this paragraph (a) than such Lender would have been entitled to
receive with respect to the rights assigned, participated or otherwise
transferred except to the extent that such greater payment arises from
circumstances not in existence at the time such assignment, participation or
transfer shall have been made.


(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other Taxes”).


(c)    The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of any Taxes and Other Taxes paid by
such Lender (or Transferee) or the Administrative Agent, as the case may be, and
any liability (including penalties, interest and reasonable expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted by the relevant taxing authority or other
Governmental Authority. Such indemnification shall be made within 30 days after
the date any Lender (or Transferee) or the Administrative Agent, as the case may
be, makes written demand therefor. If a Lender (or Transferee) or the
Administrative Agent shall become aware that it is entitled to receive a refund
in respect of Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to this Section 2.15, it shall promptly notify the Borrower of
the availability of such refund and shall, within 30 days after receipt of a
request by the Borrower, apply for such refund at the Borrower’s expense.


(d)    If any Lender (or Transferee) or the Administrative Agent receives a
refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 2.15, it shall promptly
notify the Borrower of such refund and shall repay such refund to the Borrower
(to the extent of amounts that have been paid by the Borrower under this
Section 2.15 with respect to such refund) within 30 days (or promptly upon
receipt, if the Borrower has requested application for such refund pursuant
hereto), net of all reasonable out-of-pocket expenses of such Lender (or
Transferee) or the Administrative Agent and without interest (other than
interest included in such refund); provided that the Borrower, upon the request
of such Lender (or Transferee) or the Administrative Agent, agrees to return
such refund (plus penalties, interest or other charges) to such Lender (or
Transferee) or the Administrative Agent in the event such Lender (or Transferee)
or the Administrative Agent is required to repay such refund. Nothing contained
in this paragraph (d) shall require any Lender (or Transferee) or the
Administrative Agent to make available any of its tax returns (or any other
information relating to its taxes which it deems to be confidential); provided
that the Borrower, at its expense, shall have the right to receive an opinion
from a firm of independent public accountants of recognized national standing
acceptable to the Borrower that the amount due hereunder is correctly
calculated.


(e)    Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 9.01, the original or a certified
copy of a receipt issued by an appropriate


19
4830-7904-2355.v7

--------------------------------------------------------------------------------





Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


(f)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.15 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.


(g)    On or prior to the execution of this Agreement and on or before the
transfer to a Transferee, the Administrative Agent shall notify the Borrower of
each Lender’s (or Transferee’s) address. On or prior to each Lender’s (or
Transferee’s) first Interest Payment Date, and from time to time as required by
law, each Lender (or Transferee) that is not a United States person within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Person”) shall, if
legally able to do so, deliver to the Borrower and the Administrative Agent
(i) one duly completed and executed copy of United States Internal Revenue
Service Form W-8BEN or W-8ECI, (ii) if claiming exemption from United States
Federal withholding tax pursuant to Section 871(h) or 881(c) of the Code, one
duly completed and executed copy of a United States Internal Revenue Service
Form W-8BEN and a certificate representing that such Non-U.S. Person is not a
bank for purposes of Section 881(c) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(b) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code) or (iii) any successor applicable form of any
thereof, establishing in each case that such Lender (or Transferee) is entitled
to receive payments under the Loan Documents payable to it without deduction or
withholding of any United States Federal income taxes, or is subject to a
reduced rate thereof. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that such
payments under the Loan Documents to a Lender (or Transferee) that is a Non-U.S.
Person are not subject to United States Federal withholding tax or are subject
to such tax at a rate reduced by an applicable tax treaty, the Borrower shall
withhold taxes from such payments to such Lender (or Transferee) at the
applicable statutory rate.


(h)    The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States Federal withholding tax
pursuant to paragraph (a) above if the obligation to pay such additional amounts
would not have arisen but for a failure by such Lender (or Transferee) to comply
with the provisions of paragraph (g) above; provided, however, that the Borrower
shall be required to pay those amounts to any Lender (or Transferee) that it was
required to pay hereunder prior to the failure of such Lender (or Transferee) to
comply with the provisions of such paragraph (g).


(i)    If a payment made to a Lender under any Loan Document would be subject to
United States Federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative


20
4830-7904-2355.v7

--------------------------------------------------------------------------------





Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this paragraph
(i), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.



Section 2.16    Assignment of Loans under Certain Circumstances.


(a)    Any Lender (or Transferee) claiming any additional amounts payable
pursuant to Section 2.09 or 2.15 or exercising its rights under Section 2.10
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document requested by the Borrower or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the sole determination of such Lender (or
Transferee), be otherwise disadvantageous to such Lender (or Transferee).


(b)    In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.10 or the Borrower shall be required to make additional
payments under Section 2.09 or 2.15 to any Lender (or Transferee) or to the
Administrative Agent with respect to any Lender (or Transferee), the Borrower
shall have the right, at its own expense, upon notice to such Lender (or
Transferee) and the Administrative Agent, to require such Lender (or Transferee)
to transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights and
obligations under the Loan Documents to another financial institution which
shall assume such obligations; provided that (i) no such termination or
assignment shall conflict with any law, rule, regulation or order of any
Governmental Authority and (ii) the Borrower or the assignee, as the case may
be, shall pay to the affected Lender (or Transferee) in immediately available
funds on the date of such termination or assignment the principal of and
interest accrued to the date of payment on the Loans made by it hereunder and
all other amounts accrued for its account and owed to it under the Loan
Documents.



ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to each of the Lenders that:



Section 3.01    Organization; Powers. Each of the Borrower and the Significant
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of the Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow hereunder.


21
4830-7904-2355.v7

--------------------------------------------------------------------------------








Section 3.02    Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents, and the borrowing of the Loans hereunder
(collectively, the “Transactions”), (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation the violation
of which could reasonably be expected to impair the validity and enforceability
of this Agreement or any other Loan Document or materially impair the rights of
or benefits available to the Lenders under the Loan Documents, or of the
certificate or articles of incorporation or other constitutive documents or
bylaws of the Borrower or any Significant Subsidiary, (B) any order of any
Governmental Authority the violation of which could reasonably be expected to
impair the validity or enforceability of this Agreement or any other Loan
Document, or materially impair the rights of or benefits available to the
Lenders under the Loan Documents, or (C) any provision of any indenture or other
material agreement or instrument evidencing or relating to borrowed money to
which the Borrower or any Significant Subsidiary is a party or by which any of
them or any of their property is or may be bound in a manner which could
reasonably be expected to impair the validity and enforceability of this
Agreement or any other Loan Document or materially impair the rights of or
benefits available to the Lenders under the Loan Documents, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument in a
manner which could reasonably be expected to impair the validity and
enforceability of this Agreement or any other Loan Document or materially impair
the rights of or benefits available to the Lenders under the Loan Documents or
(iii) result in the creation or imposition under any such indenture, agreement
or other instrument of any Lien upon or with respect to any property or assets
now owned or hereafter acquired by the Borrower.



Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.



Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions.



Section 3.05    Financial Statements. The Borrower has heretofore furnished to
the Lenders its (a) consolidated balance sheets and statements of income and
statements of cash flow as of and for the fiscal year ended December 31, 2015,
audited by and accompanied by the opinion of Deloitte & Touche LLP, independent
public accountants, and (b) unaudited consolidated balance sheets and statements
of income and statements of cash flow as of and for the fiscal quarter ended
June 30, 2016, certified by a Financial Officer of the Borrower. All such
financial statements present fairly the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes in the case of
the financial statements referred to in clause (b) above. Such balance sheets
and the notes thereto, together with the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2015, reflect all liabilities, direct or
contingent, of the Borrower


22
4830-7904-2355.v7

--------------------------------------------------------------------------------





and its consolidated Subsidiaries as of the dates thereof which are material on
a consolidated basis. Such financial statements were prepared in accordance with
GAAP applied (except as noted therein) on a consistent basis.



Section 3.06    No Material Adverse Change. Except as disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2015 and in any document filed after December 31, 2015 but prior to the date of
this Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange
Act of 1934, there has been no change in the business, assets, operations or
financial condition of the Borrower and the Subsidiaries, taken as a whole,
since December 31, 2015 which could reasonably be expected to have a Material
Adverse Effect. For the avoidance of doubt, the representation set forth in this
Section 3.06 is and will be made solely at and as of the Closing Date.



Section3.07    Litigation; Compliance with Laws.


(a)    Except as set forth in the Annual Report of the Borrower on Form 10-K for
the year ended December 31, 2015 or in any document filed after December 31,
2015 but prior to the date of this Agreement pursuant to Section 13(a), 14 or
15(d) of the Securities Exchange Act of 1934, there are not any actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person (i) which involve any Loan Document or the Transactions or
(ii) which could reasonably be anticipated, individually or in the aggregate, to
result in a Material Adverse Effect.


(b)    Neither the Borrower nor any of the Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would be reasonably likely to result in a Material Adverse Effect.



Section 3.08    Federal Reserve Regulations.


(a)    Neither the Borrower nor any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.


(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, any of the provisions of the Regulations of the
Board, including Regulations U and X.



Section 3.09    Investment Company Act. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.




23
4830-7904-2355.v7

--------------------------------------------------------------------------------






Section 3.10    No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or, when considered
together with all reports theretofore filed with the Securities and Exchange
Commission, omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading.



Section 3.11    Employee Benefit Plans. Each employee benefit plan (as defined
in ERISA Section 3(3)) sponsored by the Borrower or an ERISA Affiliate or to
which the Borrower or an ERISA Affiliate is required to make contributions is in
compliance in all material respects with the applicable provisions of ERISA and
the regulations and published interpretations thereunder. No Reportable Event
has occurred as to which the Borrower or any ERISA Affiliate was required to
file a report with the PBGC. The value of the assets of each Plan is at least
80% of the “funding target” (as defined in Code Section 430(d)(1)) of such Plan
as of the most recent annual valuation date applicable thereto.



Section 3.12    Environmental and Safety Matters. Each of the Borrower and the
Subsidiaries has complied with all Federal, state, local and other statutes,
ordinances, orders, judgments, rulings and regulations relating to environmental
pollution or to environmental or nuclear regulation or control or to employee
health or safety, except where noncompliance would not be reasonably likely to
result in a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received notice of any failure so to comply, except where noncompliance would
not be reasonably likely to result in a Material Adverse Effect. The Borrower’s
and the Subsidiaries’ plants do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances, toxic pollutants or
substances similarly denominated, as those terms or similar terms are used in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or
any other applicable law relating to environmental pollution or employee health
and safety, or any nuclear fuel or other radioactive materials, in all cases in
violation of any law or any regulations promulgated pursuant thereto, where such
violation would be reasonably likely to result in a Material Adverse Effect. The
Borrower is aware of no events, conditions or circumstances involving
environmental pollution or contamination or employee health or safety that could
reasonably be expected to result in a Material Adverse Effect. The
representations and warranties set forth in this Section 3.12 are, however,
subject to any matters, circumstances or events set forth in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2015 and in
any document filed after December 31, 2015 but prior to the date of this
Agreement pursuant to Section 13(a), 14 or 15(d) of the Securities Exchange Act
of 1934; provided, however, that the inclusion of such matters, circumstances or
events as exceptions (or any other exceptions contained in the representations
and warranties which refer to the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2015 or in any document filed after December 31,
2015 but prior to the date of this Agreement pursuant to Section 13(a), 14 or
15(d) of the Securities Exchange Act of 1934) shall not be construed to


24
4830-7904-2355.v7

--------------------------------------------------------------------------------





mean that the Borrower has concluded that any such matter, circumstance or
effect is likely to result in a Material Adverse Effect.



Section 3.13    Significant Subsidiaries. Schedule 3.13 sets forth as of the
date hereof a list of all Significant Subsidiaries of the Borrower and the
percentage ownership interest of the Borrower therein.



Section 3.14    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower and its Significant Subsidiaries, and their respective directors,
officers, employees and agents, with the Anti-Corruption Laws and applicable
Sanctions. The Borrower and its Subsidiaries, and their respective officers and
employees and, to the knowledge of the Borrower, their respective directors and
agents, are in compliance with the Anti-Corruption Laws and applicable Sanctions
in all material respects. None of the following is a Sanctioned Person: (a) the
Borrower or any Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers or employees; or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will benefit from, or
act in any capacity in connection with, the credit facility established hereby.
No Borrowing, use of proceeds of any Borrowing or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanction.



ARTICLE IV
CONDITIONS TO BORROWING



Section 4.01    Borrowing. The obligations of the Lenders to make the Loans on
the Closing Date are subject to the satisfaction of the following conditions on
or before the Closing Date:


(a)    The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects on and as of the Closing Date, with
the same effect as though made on and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier date;
provided, however, that the borrowing of the Loans on the Closing Date shall be
deemed to constitute a representation and warranty by the Borrower on the
Closing Date as to the matters specified in this paragraph (a) and in paragraph
(b) below.


(b)    The Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and no Event of Default or Default shall have occurred and be
continuing at the time of and immediately after the borrowing of the Loans.


(c)    The Administrative Agent shall have received each of the following, each
dated the Closing Date unless otherwise specified and otherwise in form and
substance satisfactory to the Administrative Agent:


(i)    An opinion of Davis Wright Tremaine LLP, counsel to the Borrower,
addressed to the Administrative Agent and the Lenders with respect to such
matters relating to the Borrower and the Loan Documents as the Administrative
Agent or any Lender


25
4830-7904-2355.v7

--------------------------------------------------------------------------------





may reasonably request. The Borrower hereby instructs such counsel to deliver
such opinion to the Administrative Agent.


(ii)    A copy of the articles of incorporation of the Borrower (as most
recently amended and restated), including all amendments thereto, certified as
of a recent date by the Secretary of State of the State of Washington, and
certificates as to the good standing and tax status of the Borrower, each as of
a recent date, from the appropriate Governmental Authorities of the States of
Washington, Idaho, Montana and Oregon.


(iii)    A certificate of the Secretary or Assistant Secretary of the Borrower
certifying (A) that attached thereto is a true and complete copy of the restated
articles of incorporation and the bylaws of the Borrower as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors of the Borrower
authorizing the execution, delivery and performance of the Loan Documents and
the borrowing of the Loans hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the most recent amendment thereto shown on the certification with respect
thereto furnished pursuant to clause (ii) above, and (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection therewith on behalf of the Borrower.


(iv)    A certificate of another officer of the Borrower as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (iii) above.


(v)    A certificate, signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (a) and (b) of
this Section 4.01.


(vi)    A notice of borrowing dated and otherwise completed in accordance with
Section 2.03.


(vii)    Any Notes requested by the Lenders for issuance on the Closing Date,
duly executed and delivered by all parties thereto.


(viii)    Such other documents as the Administrative Agent, any Lender or legal
counsel to any of the foregoing may reasonably request.


(d)    All amounts payable by the Borrower pursuant to Section 9.05 for which
invoices have been delivered to the Borrower on or prior to the Closing Date
shall have been paid in full or arrangements satisfactory to the Administrative
Agent shall have been made to cause them to be paid in full concurrently with
the disbursement of the proceeds of the Loans.


(e)    All of the obligations of the Borrower under the Existing Term Loan
Agreement shall have been paid in full.


26
4830-7904-2355.v7

--------------------------------------------------------------------------------







(f)    All legal matters incident to the Loan Documents and the transactions
contemplated thereby shall be reasonably satisfactory to the Administrative
Agent, the Lenders and their respective legal counsel.



ARTICLE V
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees with each Lender that, so long as the
principal of or interest on any Loan or any other amounts payable under any Loan
Document shall be unpaid:



Section 5.01    Existence; Businesses and Properties.


(a)    The Borrower shall, and shall cause each Significant Subsidiary to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except as otherwise expressly permitted under
Section 6.03.


(b)    The Borrower shall, and shall cause each Significant Subsidiary to,
(i) do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
utilized in the conduct of its business, except where the failure so to obtain,
preserve, renew, extend or maintain any of the foregoing would not result in a
Material Adverse Effect; (ii) maintain and operate its business in substantially
the manner in which it is presently conducted and operated, except as otherwise
expressly permitted under this Agreement; (iii) comply in all material respects
with all applicable laws, rules, regulations and orders of any Governmental
Authority, whether now in effect or hereafter enacted, if failure to comply with
such requirements would result in a Material Adverse Effect; and (iv) at all
times maintain and preserve all property material to the conduct of its business
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times; provided, however, that the Borrower or any Significant Subsidiary may
cause the discontinuance of the operation or a reduction in the capacity of any
of its facilities, or any element or unit thereof, including real and personal
properties, facilities, machinery and equipment, (A) if, in the judgment of the
Borrower or such Significant Subsidiary, it is no longer advisable to operate
the same, or to operate the same at its former capacity, and such discontinuance
or reduction would not result in a Material Adverse Effect, or (B) if the
Borrower or a Significant Subsidiary intends to sell and dispose of its interest
in the same in accordance with the terms of this Agreement and within a
reasonable time shall endeavor to effectuate the same.


(c)    The Borrower shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower and its Significant Subsidiaries,
and their respective directors, officers, employees and agents, with the
Anti-Corruption Laws and applicable Sanctions.




27
4830-7904-2355.v7

--------------------------------------------------------------------------------






Section 5.02    Insurance. The Borrower shall, and shall cause each Significant
Subsidiary to, (a) maintain insurance, to such extent and against such risks, as
is customary with companies in the same or similar businesses and owning similar
properties in the same general area in which it operates and (b) maintain such
other insurance as may be required by law. All insurance required by this
Section 5.02 shall be maintained with financially sound and reputable insurers
or through self-insurance; provided, however, that the portion of such insurance
constituting self-insurance shall be comparable to that usually maintained by
companies engaged in the same or similar businesses and owning similar
properties in the same general area in which the Borrower or such Significant
Subsidiary, as applicable, operates and the reserves maintained with respect to
such self-insured amounts are deemed adequate by its officer or officers
responsible for insurance matters.



Section 5.03    Taxes and Obligations. The Borrower shall, and shall cause each
Significant Subsidiary to, pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall, to
the extent required by GAAP, have set aside on its books adequate reserves with
respect thereto.



Section 5.04    Financial Statements, Reports, Etc. The Borrower shall furnish
to the Administrative Agent and each Lender:


(a)    within 105 days after the end of each fiscal year of the Borrower,
consolidated and consolidating balance sheets and related statements of income
and statements of cash flow, showing the financial condition of the Borrower and
its consolidated Subsidiaries as of the close of such fiscal year and the
results of their operations during such year, all audited by Deloitte & Touche
LLP or other independent public accountants of recognized national standing
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower on a consolidated basis
(except as noted therein) in accordance with GAAP consistently applied;
provided, however, that the Borrower shall be deemed to have satisfied the
requirement to furnish such financial statements and opinion if and to the
extent that the Borrower has, within the period specified above, (i) filed
documents meeting the requirements set forth above with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, and (ii) posted such documents on the
Borrower’s home page on the worldwide web (at the date of this Agreement,
located at http//www.avistacorp.com) (such filing and posting being referred to
as “Electronic Delivery”);


(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, consolidated and, to the extent otherwise
available, consolidating balance sheets and related statements of income and
statements of cash flow,


28
4830-7904-2355.v7

--------------------------------------------------------------------------------





showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal quarter and the results of their
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, all certified by a Financial Officer of the Borrower as fairly presenting
the financial condition and results of operations of the Borrower on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments; provided, however, that the Borrower shall be
deemed to have satisfied the requirement to furnish such financial statements
and certification if and to the extent that the Borrower has, within the period
specified above, made Electronic Delivery thereof;


(c)    concurrently with any delivery of financial statements under (a) or (b)
above, (i) a certificate of the relevant accounting firm opining on or
certifying such statements or of a Financial Officer of the Borrower (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) certifying that,
to the knowledge of the accounting firm or the Financial Officer, as the case
may be, no Event of Default or Default has occurred or, if an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (ii) a
certificate of a Financial Officer of the Borrower setting forth in reasonable
detail such calculations as are required to establish whether the Borrower was
in compliance with Section 6.05 on the date of such financial statements;


(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of or all the functions of said Commission, or with any national securities
exchange, or distributed to its shareholders, as the case may be; provided,
however, that the Borrower shall be deemed to have satisfied the requirement to
furnish such reports, statements and other materials if and to the extent that
the Borrower has, within the period specified above, made Electronic Delivery
thereof; and


(e)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Significant Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.



Section 5.05    Litigation and Other Notices. The Borrower shall furnish to the
Administrative Agent and each Lender prompt notice of the following:


(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;


(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Subsidiary which could reasonably be anticipated to result
in a Material Adverse Effect; and
(c)    any development that has resulted in, or could reasonably be anticipated
to result in, a Material Adverse Effect.


29
4830-7904-2355.v7

--------------------------------------------------------------------------------








Section 5.06    ERISA. The Borrower shall, and shall cause each Significant
Subsidiary to, maintain all employee benefit plans (as defined in ERISA Section
3(3)) sponsored by the Borrower or an ERISA Affiliate or to which the Borrower
or an ERISA Affiliate is required to make contributions, in all material
respects, in compliance with the applicable provisions of ERISA, and the
Borrower shall furnish to the Administrative Agent and each Lender (a) as soon
as possible, and in any event within 30 days after any Responsible Officer of
the Borrower or any ERISA Affiliate either knows or has reason to know that any
Reportable Event has occurred that alone or together with any other Reportable
Event could reasonably be expected to result in liability of the Borrower to the
PBGC in an aggregate amount exceeding $25,000,000, a statement of a Financial
Officer of the Borrower setting forth details as to such Reportable Event and
the action proposed to be taken with respect thereto, together with a copy of
the notice, if any, of such Reportable Event given to the PBGC, (b) as soon as
possible, and in any event within 30 days after any Responsible Officer of the
Borrower or any ERISA Affiliate either knows or has reason to know that the
value of the assets of any Plan is less than 80% of the “funding target” (as
defined in Code Section 430(d)(1)) of such Plan as of the most recent annual
valuation date applicable thereto, a statement of a Financial Officer of the
Borrower setting forth details as to such event, (c) promptly after receipt
thereof, a copy of any notice the Borrower or any ERISA Affiliate may receive
from the PBGC relating to the intention of the PBGC to terminate any Plan or
Plans (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code) or to appoint a trustee to administer any Plan or Plans and (d) within 10
days after the due date for filing with the PBGC pursuant to Section 430(k) of
the Code of a notice of failure to make a required installment or other payment
with respect to a Plan, a statement of a Financial Officer of the Borrower
setting forth details as to such failure and the action proposed to be taken
with respect thereto, together with a copy of such notice given to the PBGC.



Section 5.07    Maintaining Records; Access to Properties and Inspections. The
Borrower shall, and shall cause each Significant Subsidiary to, (a) maintain all
financial records in accordance with GAAP and (b) permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect its
financial records and properties at reasonable times and as often as requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
its affairs, finances and condition with its chief financial officer, or other
person designated by the chief financial officer, and independent accountants
therefor.



Section 5.08    Use of Proceeds. The Borrower shall use the proceeds of the
Loans only for the purposes set forth in the preamble to this Agreement.



ARTICLE VI
NEGATIVE COVENANTS


The Borrower covenants and agrees with each Lender that, so long as the
principal of or interest on any Loan or any other amounts payable under any Loan
Document shall be unpaid:







30
4830-7904-2355.v7

--------------------------------------------------------------------------------





Section 6.01    Liens. The Borrower shall not create, incur, assume or permit to
exist any Lien on any property or assets (including stock or other securities of
any person, including any Subsidiary) now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except:


(a)    Liens on property or assets of the Borrower created by the documents,
instruments or agreements existing on the date hereof and which are listed as
exhibits to the Borrower’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2015, to the extent that such Liens secure only obligations arising
under such existing documents, agreements or instruments and the amount of
Indebtedness secured thereby does not exceed the amount thereof as of the date
hereof as set forth on Schedule 6.01;


(b)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or asset of the Borrower;


(c)    the Lien of the First Mortgage and the Lien of any collateral trust
mortgage or similar instrument which would be intended to eventually replace (in
one transaction or a series of transactions) the First Mortgage (as amended,
modified or supplemented from time to time, the “Collateral Trust Mortgage”) on
properties or assets of the Borrower to secure bonds, notes and other
obligations of the Borrower, but only to the extent such Liens, collectively,
secure Indebtedness, whether now existing or hereafter created, in an aggregate
amount no greater than the aggregate amount of first mortgage bonds permitted to
be issued under the First Mortgage;


(d)    Liens not prohibited under the First Mortgage or the Collateral Trust
Mortgage (whether or not such Liens cover properties or assets subject to the
Lien of the First Mortgage or the Collateral Trust Mortgage);


(e)    Liens for taxes, assessments or governmental charges not yet due or which
are being contested in compliance with Section 5.03;


(f)    carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due or which are being contested in compliance with
Section 5.03;


(g)    pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;


(h)    Liens incurred or created in connection with or to secure the performance
of bids, tenders, trade contracts (other than for Indebtedness), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;




31
4830-7904-2355.v7

--------------------------------------------------------------------------------





(i)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;


(j)    Liens (i) which secure obligations not assumed by the Borrower and on
account of which the Borrower has not paid and does not expect to pay interest
directly or indirectly and (ii) which exist upon real estate or rights in or
relating to real estate in respect of which the Borrower has a right-of-way or
other easement for purposes of substations or transmission or distribution
facilities;


(k)    rights reserved to or vested in any federal, state or local governmental
body or agency by the terms of any right, power, franchise, grant, license,
contract or permit, or by any provision of law, to recapture or to purchase, or
designate a purchase of or order the sale of, any property of the Borrower or to
terminate any such right, power, franchise, grant, license, contract or permit
before the expiration thereof;


(l)    Liens of judgments covered by insurance, or upon appeal and covered by
bond, or to the extent not so covered not exceeding at one time $40,000,000 in
aggregate amount;


(m)    any Liens, moneys sufficient for the discharge of which shall have been
deposited in trust with the trustee or mortgagee under the instrument evidencing
such Lien, with irrevocable authority of such trustee or mortgagee to apply such
moneys to the discharge of such Lien to the extent required for such purpose;


(n)    rights reserved to or vested in any federal, state or local governmental
body or agency or other public authority to control or regulate the business or
property of the Borrower;


(o)    any obligations or duties affecting the property of the Borrower to any
federal, state or local governmental body or agency or other public authority
with respect to any authorization, permit, consent or license of such body,
agency or authority, given in connection with the purchase, construction,
equipping, testing and operation of the Borrower’s utility property;


(p)    with respect to any property which the Borrower may hereafter acquire,
any exceptions or reservations therefrom existing at the time of such
acquisition or any terms, conditions, agreements, covenants, exceptions and
reservations expressed or provided in the deeds or other instruments,
respectively, under and by virtue of which the Borrower shall hereafter acquire
such property, none of which terms, conditions, agreements, covenants,
exceptions and reservations materially impairs the use of such property for the
purposes for which it is acquired by the Borrower;


(q)    leases and subleases entered into in the ordinary course of business;




32
4830-7904-2355.v7

--------------------------------------------------------------------------------





(r)    banker’s Liens and other Liens in the nature of a right of setoff;


(s)    renewals, replacements, amendments, modifications, supplements,
refinancings or extensions of Liens set forth in clauses (a)-(d) above to the
extent that the principal amount of Indebtedness secured by any such Lien
immediately prior thereto is not increased and such Lien is not extended to
other property;


(t)    security deposits or amounts paid into trust funds for the reclamation of
mining properties;


(u)    restrictions on transfer or use of properties and assets, first rights of
refusal, and rights to acquire properties and assets granted to others;


(v)    non-consensual equitable Liens on the Borrower’s tenant-in-common or
other interest in joint projects;


(w)    Liens on the Borrower’s tenant-in-common or other interest in joint
projects incurred by the project sponsor without the express consent of the
Borrower to such incurrence;


(x)    cash collateral in favor of the Administrative Agent as contemplated by
this Agreement; and


(y)    Liens on receivables and related properties or interests therein.



Section 6.02    Sale-Leaseback Transactions. The Borrower shall not enter into
any Sale-Leaseback if as a result thereof the aggregate outstanding principal
amount of Attributable Debt outstanding in connection with all Sale-Leasebacks
entered into after the date hereof would exceed 5% of the total tangible assets
of the Borrower as of the date of the financial statements most recently
delivered under Section 5.04(a) or (b) at such time.



Section 6.03    Mergers, Consolidations and Acquisitions. The Borrower shall
not, and shall not permit any Significant Subsidiary (without the consent of the
Required Lenders, not to be unreasonably withheld) to, merge with or into or
consolidate with any other person, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other person (whether directly by purchase, lease or other
acquisition of all or substantially all of the assets of such person or
indirectly by purchase or other acquisition of all or substantially all of the
capital stock of such other person) other than acquisitions in the ordinary
course of the Borrower’s or such Significant Subsidiary’s business, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default or Default shall have occurred and be continuing, (a) the Borrower or
any Significant Subsidiary may merge with or into or consolidate with the
Borrower or any Subsidiary, provided that, in any transaction involving the
Borrower, the Borrower is the surviving person, (b) the Borrower or any
Significant Subsidiary may purchase, lease or otherwise acquire from any
Subsidiary all or substantially all of its assets, (c) the Borrower may merge
with or into or consolidate with any


33
4830-7904-2355.v7

--------------------------------------------------------------------------------





other person so long as (i) in the case where the business of such other person,
or an Affiliate of such other person, entirely or primarily consists of an
electric or gas utility business, (A) if the Borrower is the surviving person,
then, immediately after such merger or consolidation, the Senior Debt Rating
assigned to the applicable Indebtedness of the Borrower by two nationally
recognized credit-rating agencies shall be equal to or higher than Lowest
Investment Grade and (B) if the Borrower is not the surviving person, (1) the
surviving person shall assume in writing the obligations of the Borrower under
this Agreement and any other Loan Documents and (2) immediately after such
merger or consolidation, the ratings assigned to the most senior secured public
Indebtedness of the surviving person by two nationally recognized credit rating
agencies shall be equal to or higher than the ratings comparable to the Second
Lowest Investment Grade, and (ii) in the case where such other person’s business
does not entirely or primarily consist of an electric or gas utility business,
(A) the assets of such person at the time of such consolidation or merger do not
exceed 10% of the total assets of the Borrower and its Subsidiaries after giving
effect to such merger or consolidation, computed and consolidated in accordance
with GAAP consistently applied, and (B) if the Borrower is not the surviving
person, the surviving person shall assume in writing the obligations of the
Borrower under this Agreement and the other Loan Documents, (d) the Borrower may
purchase, lease or otherwise acquire all or substantially all of the assets of
any other person (including by purchase or other acquisition of all or
substantially all of the capital stock of such person) so long as (i) the assets
being purchased, leased or acquired (or the assets of the person whose capital
stock is being acquired) entirely or primarily consist of electric or gas
utility assets or (ii) in the case where the assets being purchased, leased or
acquired (or the assets of the person whose capital stock is being acquired) do
not entirely or primarily consist of electric or gas utility assets, the assets
being purchased, leased or acquired (or the Borrower’s proportionate share of
the assets of the person whose capital stock is being acquired) do not exceed
10% of the total assets of the Borrower and its Subsidiaries, after giving
effect to such purchase, lease or acquisition, computed and consolidated in
accordance with GAAP consistently applied, (e) any Significant Subsidiary may
merge with or into or consolidate with any other person so long as the assets of
such person at the time of such merger or consolidation do not exceed 10% of the
total assets of the Borrower and its Subsidiaries after giving effect to such
merger or consolidation, computed and consolidated in accordance with GAAP
consistently applied, and (f) any Significant Subsidiary may purchase, lease or
otherwise acquire all or substantially all of the assets of any other person
(including by purchase or other acquisition of all or substantially all of the
capital stock of such person) so long as the assets being purchased, leased or
acquired (or the Significant Subsidiary’s proportionate share of the assets of
the person whose capital stock is being acquired) do not exceed 10% of the total
assets of the Borrower and its Subsidiaries after giving effect to such
purchase, lease or acquisition, computed and consolidated in accordance with
GAAP consistently applied; provided, however, that notwithstanding anything in
this Section 6.03 to the contrary, this Section 6.03 shall not be deemed to
prohibit any merger, consolidation or acquisition involving a Significant
Subsidiary (and not also the Borrower) if, after giving effect to the
consummation of such transaction, such Significant Subsidiary shall have or be
deemed to have a ratio of total long-term Indebtedness to total stockholders’
equity equal to or less than 1.857 to 1.0.



Section 6.04    Disposition of Assets. The Borrower shall not, and shall not
permit any Significant Subsidiary (without the consent of the Required Lenders,
not to be unreasonably


34
4830-7904-2355.v7

--------------------------------------------------------------------------------





withheld) to, sell, lease, transfer, assign or otherwise dispose of any assets
or any interest therein (whether now owned or hereafter acquired), except
(a) dispositions of obsolete or retired property not used or useful in its
business, (b) grants of Liens by the Borrower permitted under Section 6.01 and
grants of Liens by Significant Subsidiaries, (c) disposition by the Borrower of
its interest in the Washington Public Power Supply System Nuclear Project No. 3
in accordance with the settlement agreement among the Borrower, the Washington
Public Power Supply System and Bonneville Power Administration, as the same may
be amended, modified or supplemented from time to time, (d) disposition by the
Borrower of all or any portion of its transmission assets in one or more RTO
Transactions, (e) disposition by the Borrower of its interests in the Colstrip
Project and related assets, (f) disposition of receivables and related
properties or interests therein, (g) other dispositions of assets (not otherwise
permitted by clauses (a)-(f) of this Section) made in the ordinary course of
business not exceeding in any fiscal year 5% of the assets of the Borrower and
its Subsidiaries as of the end of the prior fiscal year, computed and
consolidated in accordance with GAAP consistently applied, and (h) other
dispositions of assets (not otherwise permitted by clauses (a)-(f) of this
Section) not exceeding in any fiscal year 10% of the assets of the Borrower and
its Subsidiaries as of the end of the prior fiscal year, computed and
consolidated in accordance with GAAP consistently applied; provided, however,
that notwithstanding anything in this Section 6.04 to the contrary, this
Section 6.04 shall not be deemed to prohibit any disposition by a Significant
Subsidiary if, after giving effect to the consummation of such transaction, such
Significant Subsidiary shall have or be deemed to have a ratio of total
long-term Indebtedness to total stockholders’ equity equal to or less than 1.857
to 1.0.



Section 6.05    Consolidated Total Debt to Consolidated Total Capitalization
Ratio. The Borrower shall not permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization to be, at any time, greater than 0.65 to 1.00.



Section 6.06    Public Utility Regulatory Borrowing Limits. The Borrower shall
not incur actual borrowings or commitments or issued and outstanding debt of the
Borrower in excess of the amount authorized by statute or by orders of public
utility commissions, as in effect from time to time.



Section 6.07    Use of Proceeds. The Borrower shall not request any Borrowing
and shall not use, and shall procure that its Subsidiaries and its and their
respective directors, officers, employees and agents shall not use, any of the
proceeds of any Borrowing (a) in furtherance of any offer, payment or promise to
pay, or any authorization of the payment or giving of, money or anything else of
value to any Person in violation of any Anti-Corruption Law, (b) for the purpose
of funding, financing or facilitating any activity, business or transaction of
or with any Sanctioned Person or in any Sanctioned Country or (c) in any manner
that would result in the violation of any applicable Sanction.



ARTICLE VII
EVENTS OF DEFAULT


In case of the happening (and during the continuance) of any of the following
events (“Events of Default”):


35
4830-7904-2355.v7

--------------------------------------------------------------------------------







(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowing of the Loans, or any representation or
warranty contained in any certificate or other document furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made or deemed made;


(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at a date fixed for
prepayment thereof or on the Maturity Date or by acceleration thereof or
otherwise;


(c)    default shall be made in the payment of any interest on any Loan or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five Business Days;


(d)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 5.01(a),
5.05, 5.07(b) or 5.08 or in Article VI;


(e)    default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement (other than those specified in
(b), (c) or (d) above) contained in any Loan Document, and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;


(f)    the Borrower or any Significant Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
when the aggregate unpaid principal amount is in excess of $40,000,000, when and
as the same shall become due and payable (after expiration of any applicable
grace period), or (ii) fail to observe or perform any other term, covenant,
condition or agreement (after expiration of any applicable grace period)
contained in any agreement or instrument evidencing or governing any such
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee on
its or their behalf (with or without the giving of notice, the lapse of time or
both) to cause, such Indebtedness to become due prior to its stated maturity;


(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or a
Significant Subsidiary or (iii) the winding-up or liquidation of the Borrower or
any Significant Subsidiary; and such proceeding or petition shall continue
undismissed, or an


36
4830-7904-2355.v7

--------------------------------------------------------------------------------





order or decree approving or ordering any of the foregoing shall be entered and
continue unstayed and in effect, for a period of 60 or more days;


(h)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of the Borrower or any
Significant Subsidiary, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;


(i)    a final judgment or judgments shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof for the payment of money with
respect to which an aggregate amount in excess of $40,000,000 is not covered by
insurance, and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Significant Subsidiary to enforce any such judgment;


(j)    a Reportable Event or Reportable Events, and/or a failure to make a
required installment or other payment (giving rise to a Lien in favor of the
affected Plan or Plans under Section 430(k)(1) of the Code), shall have occurred
with respect to any Plan or Plans that together could reasonably be expected to
result in liability of the Borrower to the PBGC or to any Plan or Plans in an
aggregate amount exceeding $25,000,000, or the value of the assets of any Plan
is less than 80% of the “funding target” (as defined in Code Section 430(d)(1))
of such Plan as of the most recent annual valuation date applicable thereto, and
within 30 days after the reporting of any such Reportable Event to the
Administrative Agent or after the receipt by the Administrative Agent of a
statement required pursuant to Section 5.06, the Administrative Agent shall have
notified the Borrower in writing that (i) the Required Lenders have made a
determination that, on the basis of such Reportable Event or Reportable Events,
such failure to make a required installment or other payment or the fact that
the value of the assets of a Plan is less than 80% of the “funding target” (as
defined in Code Section 430(d)(1)) of such Plan as of the most recent annual
valuation date applicable thereto, there are reasonable grounds (A) for the
termination of any such Plan by the PBGC, (B) for the appointment by the
appropriate United States District Court of a trustee to administer any such
Plan or (C) for the imposition of a Lien in favor of any such Plan, and (ii) as
a result thereof an Event of Default exists hereunder; or a trustee shall be
appointed by a United States District Court to administer any such Plan; or the
PBGC shall institute proceedings to terminate any such Plan;


(k)    any Loan Document, at any time after its execution and delivery and for
any reason, shall cease to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any respect, or the Borrower denies


37
4830-7904-2355.v7

--------------------------------------------------------------------------------





that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or


(l)    a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in paragraph (g) or (h) above, the principal
of the Loans then outstanding, together with accrued interest thereon and all
other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.



ARTICLE VIII
THE ADMINISTRATIVE AGENT



Section 8.01    Appointment and Powers. In order to expedite the various
transactions contemplated by the Loan Documents, MUFG is hereby appointed to act
as Administrative Agent on behalf of the Lenders. Each of the Lenders hereby
irrevocably authorizes and directs the Administrative Agent to take such action
on behalf of such Lender under the terms and provisions of the Loan Documents,
and to exercise such powers thereunder as are specifically delegated to or
required of the Administrative Agent by the terms and provisions thereof,
together with such powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized on behalf of the Lenders,
without hereby limiting any implied authority, (a) to receive on behalf of each
of the Lenders any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued under the Loan Documents paid to the
Administrative Agent, and to distribute to each Lender its proper share of all
payments so received as soon as practicable; (b) to give notice promptly on
behalf of each of the Lenders to the Borrower of any Event of Default of which
the Administrative Agent has actual knowledge acquired in connection with its
agency hereunder; and (c) to distribute promptly to each Lender copies of all
notices, agreements and other material as provided for in the Loan Documents as
received by the Administrative Agent.



Section 8.02    Limitation on Liability. Neither the Administrative Agent nor
any of its directors, officers, employees or agents shall be liable to any
Lender as such for any action taken or omitted by any of them under the Loan
Documents except for its, his or her own gross negligence or willful misconduct,
or be responsible for any statement, warranty or representation therein or the
contents of any document delivered in connection therewith or be required to


38
4830-7904-2355.v7

--------------------------------------------------------------------------------





ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants or agreements of the Loan
Documents. The Administrative Agent shall not be responsible to the Lenders for
the due execution, genuineness, validity, enforceability or effectiveness of the
Loan Documents or any other instrument to which reference is made therein. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders, and, except as otherwise specifically provided herein, such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders. The Administrative Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any paper or document believed
by it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower on account of the failure or delay in performance or breach by any
Lender of any of its obligations under the Loan Documents or to any Lender on
account of the failure of or delay in performance or breach by any other Lender
or the Borrower of any of their respective obligations thereunder or in
connection therewith. The Administrative Agent may execute any of its duties
under the Loan Documents by or through agents or attorneys selected by it using
reasonable care and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys selected
and authorized to act by it with reasonable care unless the damage complained of
directly results from an act or failure to act on the part of the Administrative
Agent which constitutes gross negligence or willful misconduct. Delegation to an
attorney for the Administrative Agent shall not release the Administrative Agent
from its obligation to perform or cause to be performed the delegated duty. The
Administrative Agent shall be entitled to advice of legal counsel selected by it
with respect to all matters arising under the Loan Documents and shall not be
liable for any action taken or suffered in good faith by it in accordance with
the advice of such counsel.



Section 8.03    Other Transactions with Borrower, Etc. The Administrative Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Affiliate thereof as if it were
not the Administrative Agent. The person serving as the Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the person serving as the
Administrative Agent when acting in its individual capacity.



Section 8.04    Reimbursement; Indemnification. Each Lender agrees (a) to
reimburse the Administrative Agent in the amount of such Lender’s Pro Rata Share
of any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, to the extent not
reimbursed by the Borrower and (b) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, on
demand, in the amount of its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as


39
4830-7904-2355.v7

--------------------------------------------------------------------------------





the Administrative Agent or any of them in any way relating to or arising out of
the Loan Documents or any action taken or omitted by it or any of them under the
Loan Documents, to the extent not reimbursed by the Borrower; provided, however,
that no Lender shall be liable to the Administrative Agent for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the gross negligence or
willful misconduct of the Administrative Agent or any of its directors,
officers, employees or agents.



Section 8.05    Absence of Reliance. Each of the Lenders acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under or based
upon the Loan Documents, any related agreement or any document furnished
thereunder.



Section 8.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders may, with
the consent of the Borrower (which consent shall not be unreasonably withheld
and shall not be required during an Event of Default), appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and after consultation with the Lenders and the Borrower, appoint a
successor Administrative Agent. Upon the acceptance by any person of its
appointment as a successor Administrative Agent, such person shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent under the Loan Documents. After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Article VIII
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.



Section 8.07    Removal of Lender. If a Lender fails to give its consent to any
amendment, waiver or action for which consent of all of the Lenders was required
and to which the Required Lenders consented, such Lender shall, upon notice from
the Borrower, execute and deliver to the Administrative Agent one or more
Assignments and Assumptions assigning all of that Lender’s interests, rights and
obligations under the Loan Documents to one or more Eligible Assignees
designated by the Borrower, subject to (a) compliance with the provisions of
Section 9.04 and (b) payment in full of all principal and interest owing to such
Lender through the date of assignment (including any amounts payable pursuant to
Section 2.11; provided, however, that the failure of any such Lender to execute
and deliver to the Administrative Agent such Assignment(s) and Assumption(s)
shall not render such assignment(s) invalid, and the Administrative Agent shall
record such assignment(s) in the Register. The Administrative Agent


40
4830-7904-2355.v7

--------------------------------------------------------------------------------





shall distribute an amended Schedule 2.01 (which shall thereafter be
incorporated into this Agreement) to reflect any new Pro Rata Shares.



ARTICLE IX
MISCELLANEOUS



Section 9.01    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, graphic scanning or other telegraphic communications
equipment of the sending party, as follows:


(a)    if to the Borrower, to:


Avista Corporation
1411 East Mission Avenue (99202)
P.O. Box 3727
Spokane, Washington 99220
Attention: Senior Vice President and Chief Financial Officer
Telecopy: 509-495-4361


(b)    if to the Administrative Agent for credit matters, to:


MUFG Union Bank, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention: Power & Utilities
Telecopy: 213-236-4096


and if to the Administrative Agent for operational matters, to:


MUFG Union Bank, N.A.
Commercial Loan Operations
1980 Saturn Street
Monterey Park, California 91754
Attention: Commercial Loan Operations Supervisor
Telephone: 323-720-7347 (Rhonda Brooks)
Telecopy: 800-892-4857
E-mail: #clo_commercialmarkets@unionbank.com


(c)    if to any Lender, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto.


All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic


41
4830-7904-2355.v7

--------------------------------------------------------------------------------





communications equipment of the sender, or on the date five Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 9.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01.



Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties, including any indemnities and reimbursement
obligations, made by the Borrower in the Loan Documents and in the certificates
or other instruments prepared or delivered in connection therewith or pursuant
thereto shall be considered to have been relied upon by the Lenders and shall
survive the making of any Loans by the Lenders and the execution and delivery to
the Lenders of any Notes evidencing such Loans, regardless of any investigation
made by the Lenders, or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid.



Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and this Agreement shall
thereafter be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Lender and their respective successors and permitted
assigns. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent or any Lender that are contained in this
Agreement shall bind and inure to the benefit of each such person’s successors
and permitted assigns.



Section 9.04    Successors and Assigns.


(a)    Subject to Section 6.03, the Borrower may not assign or delegate any of
its rights or duties under any of the Loan Documents without the prior written
consent of each of the Lenders.


(b)    Each Lender (including the Administrative Agent when acting as a Lender)
may assign to one or more Eligible Assignees all or a portion of its interests,
rights and obligations under the Loan Documents (including all or a portion of
its Commitment and the same portion of the applicable Loan or Loans at the time
owing to it); provided, however, that (i) except in the case of an assignment to
a Lender or an Affiliate of a Lender, the Borrower and the Administrative Agent
must give their prior written consent to such assignment (which consents shall
not be unreasonably withheld), provided that the consent of the Borrower shall
not be required if an Event of Default shall exist, (ii) no assignee of any
Lender shall be entitled to receive any greater payment or protection under
Section 2.09, 2.10(a) or 2.15 than such Lender would have been entitled to
receive with respect to the rights assigned or otherwise transferred unless such
assignment or transfer shall have been made at a time when the circumstances
giving rise to such greater payment did not exist, (iii) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement, (iv) the aggregate amount
of the Loans of the assigning Lender subject to each such


42
4830-7904-2355.v7

--------------------------------------------------------------------------------





assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (or, if less, the total amount of such Lender’s Loans), (v) the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption and a processing and recordation fee of
$3,500 and (vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to paragraph (d) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under the Loan Documents and (B) the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under the Loan Documents (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.09, 2.11, 2.15 and 9.05).


(c)    The Administrative Agent shall maintain a copy of each Assignment and
Assumption delivered to it, including the recordation of the names and addresses
of the Lenders and the principal amount of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of the Loan Documents. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.


(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, an Administrative Questionnaire
completed in respect of the Eligible Assignee (unless the Eligible Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) above and, to the extent required, the written
consent of the Borrower and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower. Upon the request of the assignee, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent a new Note or Notes to the order of such assignee in a principal amount
equal to the applicable Loans assumed by it pursuant to such Assignment and
Assumption and, if the assigning Lender has retained one or more Loans, upon the
request of the assigning Lender, the Borrower shall execute and deliver a new
Note to the order of such assigning Lender in a principal amount equal to the
applicable Loans retained by it. Canceled Notes shall be returned to the
Borrower.


(e)    Each Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
in all or a portion of its rights and obligations under the Loan Documents
(including all or a portion of its Commitment and the Loans owing to it and any
Notes held by it); provided, however, that (i) such Lender’s obligations under
the Loan Documents shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such


43
4830-7904-2355.v7

--------------------------------------------------------------------------------





obligations, (iii) the participating banks or other entities shall be entitled
to the benefit of the cost protection provisions contained in Sections 2.09,
2.11 and 2.15 to the same extent as if they were Lenders (provided, that the
amount of such benefit shall be limited to the amount in respect of the interest
sold to which the seller of such participation would have been entitled had it
not sold such interest) and (iv) the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under the Loan Documents,
and such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of the Loan Documents (other than amendments,
modifications or waivers (A) decreasing the amount of principal of or the rate
at which interest is payable on any Loans or (B) extending any scheduled date
for the payment of principal of or interest on any Loans).


(f)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information.


(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special-purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Loan, the Granting Lender shall be obligated to fund
such Loan pursuant to the terms hereof. The funding of a Loan by an SPC
hereunder shall fulfill the obligation of the Granting Lender to fund such Loan
to the same extent as if such Loan were funded by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under the Loan Documents for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. Notwithstanding anything to the contrary contained in
this Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC. This paragraph
may not be amended without the prior written consent of each Granting Lender,
all or any part of whose Loans are being funded by an SPC at the time of such
amendment.


(h)    Any Lender may at any time assign for security purposes all or any
portion of its rights under the Loan Documents to a Federal Reserve Bank;
provided that no such assignment shall release a Lender from any of its
obligations thereunder.



Section 9.05    Expenses; Indemnity, Damage Waiver.




44
4830-7904-2355.v7

--------------------------------------------------------------------------------





(a)    The Borrower agrees to pay all reasonable out-of-pocket expenses
(including the reasonable fees, charges and disbursements of internal or
external legal counsel) (i) incurred by the Administrative Agent in connection
with the preparation of the Loan Documents, in connection with any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions thereby contemplated shall be consummated) or in connection with
the use of DXSyndicate, IntraLinks or any similar service in relation to this
Agreement or (ii) incurred by the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
any Loan Document or any Loan.


(b)    The Borrower agrees that it shall indemnify the Administrative Agent and
the Lenders against, and hold them harmless from, any documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of this Agreement or any of the other Loan Documents.


(c)    The Borrower agrees to indemnify the Administrative Agent and each Lender
and each of their respective directors, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of, (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.


(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that such waiver shall not, as to
any Indemnitee, apply to special, indirect or consequential damages to the
extent resulting from, or punitive damages awarded on account of, conduct by
such Indemnitee that is determined by a court of competent jurisdiction by final
and nonappealable judgment to have constituted gross negligence or willful
misconduct by such Indemnitee.


(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any Lender. All amounts due under this Section
9.05 shall be payable on written demand therefor.


45
4830-7904-2355.v7

--------------------------------------------------------------------------------








Section 9.06    Right of Setoff. If an Event of Default shall have occurred and
be continuing and the Loans shall have been accelerated as set forth in
Article VII, each of the Lenders is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender (or person
Controlling such Lender) to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower are owed to a branch or office of such Lender different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Any Lender shall
promptly notify the Borrower after exercising its rights under this Section.



Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.



Section 9.08    Waivers; Amendment.


(a)    No failure or delay of the Administrative Agent or any Lender in
exercising any power or right under the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.


(b)    Neither any Loan Document nor any provision thereof may be waived,
amended or otherwise modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders; provided,
however, that no such agreement shall (i) without the consent of the applicable
Lender, (A) decrease the principal of or the rate of interest on such Lender’s
Loans or (B) extend the date for any scheduled payment of principal of or
interest on such Lender’s Loans or (ii) without the consent of each Lender,
amend or modify the provisions of Section 2.12, the provisions of this Section,
the definition of “Required Lenders” or any other provision requiring the
consent or agreement of each of the Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent under the Loan Documents without the prior written


46
4830-7904-2355.v7

--------------------------------------------------------------------------------





consent of the Administrative Agent. Each Lender and each holder of a Note shall
be bound by any waiver, amendment or modification authorized by this
Section regardless of whether its Note shall have been marked to make reference
thereto, and any consent by any Lender or holder of a Note pursuant to this
Section shall bind any person subsequently acquiring a Note from it, whether or
not such Note shall have been so marked.



Section 9.09    Interest Rate Limitation. Notwithstanding anything herein or in
any Notes to the contrary, if at any time the applicable interest rate, together
with all charges which are treated as interest under applicable law
(collectively the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable under any Note held by such Lender, together with all Charges payable to
such Lender, shall be limited to the Maximum Rate.



Section 9.10    Entire Agreement. Each Loan Document constitutes the entire
contract between or among the parties relative to the subject matter thereof,
and any previous agreement between or among the parties with respect to the
subject matter thereof is superseded by such Loan Document. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.



Section 9.11    Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 9.11.



Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.



Section 9.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03.




47
4830-7904-2355.v7

--------------------------------------------------------------------------------






Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



Section 9.15    Jurisdiction; Consent to Service of Process.


(a)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.


(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.



USA Patriot Act Notification. Each Lender hereby notifies the Borrower that,
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Interrupt and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act. The Borrower agrees to cooperate with each Lender and
to provide true, accurate and complete information to such Lender in response to
any such request.




[Signature pages follow.]
    




48
4830-7904-2355.v7

--------------------------------------------------------------------------------






WITNESS the due execution hereof as of the date first above written.


AVISTA CORPORATION




By:     /s/ Mark T. Thies        
Name:     Mark T. Thies            
Title:     Senior Vice President, Chief Financial
Officer & Treasurer        


S- 1

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
as Administrative Agent and Lender




By:     /s/ Matthew Bly        
Name:     Matthew Bly            
Title:     Vice President            














S- 2

--------------------------------------------------------------------------------






EXHIBIT A






[FORM OF]
NOTE




$__________    __________, 20__




FOR VALUE RECEIVED, the undersigned, AVISTA CORPORATION, a Washington
corporation (the “Borrower”), hereby promises to pay to the order of
____________________ (the “Lender”), at the office of MUFG Union Bank, N.A., as
administrative agent (the “Administrative Agent”), at 445 South Figueroa Street,
Los Angeles, California, on the Maturity Date, as defined in the Term Loan
Agreement dated as of August __, 2016 among the Borrower, the Lenders listed in
Schedule 2.01 thereto and MUFG Union Bank, N.A., as Administrative Agent (the
“Loan Agreement”), the aggregate unpaid principal amount of the Loans (as
defined in the Loan Agreement) of the Lender under the Loan Agreement, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount hereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates provided in the Loan Agreement.


The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Loan Agreement.


The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.


The Loans evidenced by this Note and all payments and prepayments of the
principal thereof and interest thereon and the date and maturity date thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such a notation shall not affect the obligations of the
Borrower under this Note.


This Note is one of the Notes referred to in the Loan Agreement, which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Loan Agreement,


4819-8359-9156.v3

--------------------------------------------------------------------------------





all upon the terms and conditions therein specified. This Note shall be
construed in accordance with and governed by the laws of the State of New York
and any applicable laws of the United States of America.




AVISTA CORPORATION




By:                     
Name:                     
Title:                     


2
4819-8359-9156.v3

--------------------------------------------------------------------------------





Loans and Payments




Date
Amount and Type of Loan
Maturity
Date
Payments of
Principal and Interest
Unpaid Principal Balance of Note
Name of Person Making Notation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





3
4819-8359-9156.v3

--------------------------------------------------------------------------------






EXHIBIT B




[FORM OF]
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Term Loan Agreement identified below
(as amended, the “Loan Agreement”). The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
assigned amount and percentage interest identified below of the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other rights
of the Assignor (in its capacity as a Lender) against any person, whether known
or unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity, in each case related
to the rights and obligations sold and assigned pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the “Assigned Interest”). Such
sale and assignment are without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[an Affiliate of [identify existing Lender]] 1 


3.
Borrower:        Avista Corporation



4.
Administrative Agent:     MUFG Union Bank, N.A.



5.
Loan Agreement:    Term Loan Agreement dated as of August __, 2016 among Avista
Corporation, the Lenders listed in Schedule 2.01 thereto and MUFG Union Bank,
N.A., as Administrative Agent





________________________________________
1 Include if applicable
4819-8359-9156.v3

--------------------------------------------------------------------------------





6.
Assigned Interest:



Aggregate Amount of Loans for all Lenders2
Amount of Loan(s) Assigned2
Percentage3 Assigned of Loans for all Lenders
$
$
%
$
$
      %
$
$
      %



[7.    Trade Date: _______________, 20__]4 


Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
                        
[NAME OF ASSIGNOR]


By:                     
Name:                     
Title:                     


ASSIGNEE


[NAME OF ASSIGNEE]


By:                     
Name:                     
Title:                     
[Consented to and]5 Accepted:


MUFG UNION BANK, N.A., as Administrative Agent


By:                     
Name:                     
Title:                     
_______________
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


2
4819-8359-9156.v3

--------------------------------------------------------------------------------







[Consented to:


AVISTA CORPORATION


By:                     
Name:                     
Title:                     ]5 






3
4819-8359-9156.v3

--------------------------------------------------------------------------------






ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Loan Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Loan Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Person (as defined in Section 2.15(g) of the Loan Agreement), attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Loan Agreement, duly completed and executed by the
Assignee; (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (c) effective on the Effective Date, appoints
and authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.




4819-8359-9156.v3

--------------------------------------------------------------------------------





2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




2
4819-8359-9156.v3

--------------------------------------------------------------------------------






EXHIBIT C




[FORM OF]
ADMINISTRATIVE QUESTIONNAIRE




ACCOUNT: Avista Corporation


FACILITY: Term Loan Facility
    
LEGAL NAME OF LENDER:



--------------------------------------------------------------------------------



Operations Contact
(Draws/Repayments/Funding Matters)


Name
 
Title
 
Street Address
 
City, State and Zip
 
Telephone
 
Fax
 
E-Mail Address
 



Credit Contact
(Compliance Matters and Financial Statements)


Name
 
Title
 
Street Address
 
City, State and Zip
 
Telephone
 
Fax
 
E-Mail Address
 



Wire Instructions:
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________


4819-8359-9156.v3

--------------------------------------------------------------------------------





SCHEDULE 2.01


Names, Addresses and Loan Amounts of Initial Lenders




Lender


Loan Amount
MUFG Union Bank, N.A.
445 South Figueroa Street
Los Angeles, CA 90071
Attention: Eric Otieno
Telecopy: 213-236-4096




$70,000,000




TOTAL:
___________
$70,000,000





4819-8359-9156.v3

--------------------------------------------------------------------------------





SCHEDULE 3.13


Significant Subsidiaries




None.




4819-8359-9156.v3

--------------------------------------------------------------------------------





SCHEDULE 6.01


Existing Secured Indebtedness




First Mortgage Bonds Outstanding under Mortgage and Deed of Trust Dated as of
June 1, 1939, as Modified by Supplemental Indentures Thereto


SUPPLEMENTAL
 INDENTURE
DATED AS OF
SERIES
PRINCIPAL
AMOUNT
 ISSUED
PRINCIPAL
AMOUNT
OUTSTANDING
NO.
DESIGNATION
Twenty-Sixth
April 1, 1993
24
Secured Medium-Term Notes, Series A ($250,000,000 authorized)
$250,000,000
$36,000,000
Thirty-fourth
November 1, 2004
32
5.45% Series due 2019
$90,000,000
$90,000,000
Thirty-fifth
December 1, 2004
33
Collateral Series 2004A
$88,850,000
$25,000,000
Thirty-ninth
November 1, 2005
39
6.25% Series due 2035
$100,000,000
$50,000,000
$100,000,000
$50,000,000
Forty-first
December 1, 2006
41
5.70% Series due 2037
$150,000,000
$150,000,000
Forty-second
April 1, 2008
42
5.95% Series due 2018
$250,000,000
$250,000,000
Forty-sixth
September 1, 2009
46
5.125% Series due 2022
$250,000,000
$250,000,000
Forty-eighth
December 1, 2010
48
Collateral Series 2010A
$66,700,000
$66,700,000
Forty-eighth
December 1, 2010
49
Collateral Series 2010B
$17,000,000
$17,000,000
Forty-ninth
December 1, 2010
50
3.89% Series due 2020
$52,000,000
$52,000,000
Forty-ninth
December 1, 2010
51
5.55% Series due 2040
$35,000,000
$35,000,000
Fifty-third
December 1, 2011
54
4.45% Series due 2041
$85,000,000
$85,000,000
Fifty-fourth
November 1, 2012
55
4.23% Series due 2047
$80,000,000
$80,000,000
Fifty-fifth
August 1, 2013
56
Collateral Series 2013A
$90,000,000
$90,000,000 1
Fifty-sixth
April 1,2014
57
Collateral Series 2014A
$400,000,000
$400,000,000
Fifty-seventh
December 1, 2014
58
4.11% Series due 2044
$60,000,000
$60,000,000
Fifty-eighth
December 1, 2015
59
4.37% Series due 2045
$100,000,000
$100,000,000



Aggregate principal amount of First Mortgage Bonds outstanding through and
including the Fifty-eighth Supplemental Indenture = $1,936,700,000.




____________________________________


1 Collateral security for the Existing Term Loan Agreement, to be retired in
connection with the repayment of the term loans outstanding under the Existing
Term Loan Agreement, using the proceeds of the term loans that are the subject
of this Term Loan Agreement.


4819-8359-9156.v3